DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1—Figures 1a-4c drawn to a pizza box in the reply filed on 06/17/2022 is acknowledged.  The traversal is on the ground(s) that all the pending claims are generic to both distinct species.  This is not found persuasive because were there to be a future amendment to the claims that defined elements from Species 2 there would be a mandatory divergent search and scope which would produce undue burden upon the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,286,081 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a method of using a self-sealing container comprising a foldable lid comprising a sealing flap with an adhesive pressed over an outside of a front wall and opening the container by tearing away a tear tab positioned within the sealing flap; said tear tab thus providing visual evidence of opening.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJesus (US 2021/0323717 A1).
Regarding claims 1-2, DeJesus teaches a method of using a tamper-evident takeaway box comprising providing two container sections with sidewalls (i.e. top lid and tray base), with the two container sections being connected along a fold line (212); loading an item into one of the two container sections; folding the two container sections along the fold line to a closed position to form a closed container; positioning a sealing flap (204) over an outside of the closed container; exposing an adhesive (222) on the sealing flap; pressing the sealing flap to seal the closed container in a sealed position (see Par. 0056); wherein the closed container can be opened by removing a tear away tab to provide a visual indication of opening from the sealed position (242; see Par. 0061); and wherein the container can be retained in the closed position after the sealing flap has been released or after the closed container has been opened from the sealed position (see Par. 0057).
Regarding claim 3, DeJesus teaches a method of using a tamper-evident box wherein the closure feature comprises at least two flaps (206/204) that include a first flap and a second flap, with the first flap (206) being connected (via 232) to one of the two container sections and with the second flap (204) being connected to the first flap along a closure feature fold line (234/240).
Regarding claim 4, DeJesus teaches a method of using a box wherein the first flap includes the closure feature that allows the container to be retained in the closed position after the container has been opened from the sealed position (see Par. 0057).  Examiner notes that flap 206 never gets removed from the box in any configuration, and that flap 206 abuts in closure against bottom flap 124.
Regarding claim 5, DeJesus teaches a method of using a box wherein the second flap includes sealing means that secures the second flap to the container to seal the container in the sealed position (242/224/222).
Regarding claim 6, DeJesus teaches a method of using a box wherein the sealing means is an adhesive (222) that is covered by a cover (224) that is removable to expose the adhesive.
Regarding claims 7-9, DeJesus teaches a method of using a box wherein the sealing means includes a tear tab (242) that separates at least a portion of the second flap from the container and the tear tab separation provides the visual indication of opening (see Par. 0061).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJesus in view of Giudilli (US 2014/0299657 A1).
Regarding claim 10, DeJesus discloses the claimed invention except for providing the box with at least one QR code identifier.  Giudilli teaches a cardboard box for pizza comprising a QR code printed thereon to provide promotional material (see Par. 0026).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to print a QR code on DeJesus’s pizza box in order to convey information to a pizza customer, as taught by Giudilli.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734